Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 7, 8, 10, 11, and 21 have been amended
Claims 2 and 6 have been newly canceled (incorporated into claim 1)
Claims 15 – 20 remain as previously canceled

 Drawings
The drawing objection of the 2022.03.15 Office letter have been withdrawn in view of newly amended claims 10 and 11

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Application Title: The application title has been amended as the ttitle is not descriptive of the invention claimed, the new title is clearly indicative of the invention to which the claims are directed. The title is amended to read as follows:

ROTODYNAMIC PUMP HAVING A BODY DEFINING A BODY CAVITY WITH A FIRST AND SECOND HOUSING PORTION DEFINING A PORTION OF AN IMPELLER CAVITY AND DISPOSED WITHIN THE BODY CAVITY WHEREIN THE BODY CAVITY EXTENDS AT LEAST IN PART AROUND THE SECOND HOUSING PORTION AND THE HOUSING PORTIONS DEFINING AN IMPELLER CLEARANCE

Allowable Subject Matter
Claims 1, 3 – 5, 7 – 14, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to recite previously objected limitations from previously examined claim 6, claim 1 now reciting the amended limitation “wherein the second housing portion is movable relative to the first housing portion during operation of the rotodynamic pump to vary the clearance, and the pressure regulating mechanism is configured to move the second housing portion relative to the first housing portion to vary the clearance and thereby regulate a delivery pressure of the fluid at an outlet of the pump; and wherein the body extends at least in part around the second housing portion, wherein an inner surface of the body, an outer surface of the bellows, and an outer surface of the second housing portion define the portion of the cavity, the portion of the body cavity being hydraulically isolated from an outer surface of the body.”
The closest known prior art device was taught by US 3,482,523, “Morando,” which disclose or teaches the general arrangement of the rotodynamic pump including pumping a fluid, the rotodynamic pump comprising: a body defining a body cavity; an impeller disposed within the body cavity; a first housing portion disposed within the body cavity and defining at least in part an impeller cavity containing the impeller, and a second housing portion disposed within the body cavity and defining at least in part the impeller cavity, a portion of the body cavity defined between the second housing portion and the body, the portion of the body cavity fluidly sealed from the impeller cavity; and a pressure regulating mechanism configured to adjust a clearance between the impeller and the second housing portion to regulate pressure of the fluid downstream of the impeller; however, Morando fails to explicitly disclose or teach “wherein the body extends at least in part around the second housing portion, wherein an inner surface of the body, an outer surface of the bellows, and an outer surface of the second housing portion define the portion of the cavity, the portion of the body cavity being hydraulically isolated from an outer surface of the body.”
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        /KENNETH J HANSEN/Primary Examiner, Art Unit 3746